DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 52 is objected to because of the following informalities:  
In claim 52, line 4, “a direction diametrically opposite to a direction” should read --a first direction diametrically opposite to a second direction--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-56 and 66-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 recites the limitation “in the absence of the twist in the third portion of the respective elongate member” in lines 22-23. It is unclear if all elongate members must contain a twist or only some- members have a twist with laterally offset first and second portions. For clarity, the Examiner suggests introducing the laterally offset first and second portions of the elongate member before introducing the twist (i.e. the plurality of portions of lines 23-26 should 
Claim 45 recites the limitation “a device” in line 2. It is unclear if this device is the same medical device of the preamble or a distinct device. For examination purposes, the devices will be read as the same.
Claim 46 recites the limitation “a direction having a directional component” in lines 2-3. It is unclear if this is the same or distinct direction and directional component of claim 46. For examination purposes, the direction and directional component will be read as the distinct. 
Claim 48 recites the limitation “about an axis” in line 2. It is unclear if the applicant is referring to the first axis of claim 46, the twist axis of claim 44 or a distinct axis. For examination purposes, the axis of claim 48 will be read as distinct. 
Claim 66 recites the limitation “the arrangement” in line 7. There is insufficient antecedent basis for the claim. For examination purposes, the arrangement will be read as a deployed arrangement. 
Claim 67 recites the limitation “the arrangement” in line 7. There is insufficient antecedent basis for the claim. For examination purposes, the arrangement will be read as a deployed arrangement. 
Claims 45-56 and 68 inherit the issue of indefiniteness from claims 44 and 67 by nature of their dependency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-45, 49, 52, 55-58, 60-62, 66, 69, 71-72, and 74-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond (U.S. Patent No. 5245987).
Regarding claim 44, Redmond teaches:
A medical device comprising: a plurality of elongate members, (Col. 2, lines 39-34; Fig. 4-6, blades 16) 
each elongate member of the plurality of elongate members comprising: a first end, a second end, a respective length between the first end and the second end, a thickness, a respective front surface and a respective back surface opposite across the thickness, (see annotated Fig. 4 below)
each of at least one elongate member of the plurality of elongate members comprising: a respective unitary structure including a plurality of portions arranged between the respective first end and the respective second end of the respective elongate member, (Col. 2, lines 42-49)
the plurality of portions comprising: at least a first portion, a second portion and a third portion positioned between the first portion and the second portion, (Col. 2, lines 42-54; see annotate Fig. 6 below)
each of the plurality of portions further comprising a respective pair of side edges that form a portion of a periphery of at least one of the respective front surface and the respective back surface of the respective elongate member, (as seen in Fig. 4 and 6 below, each section has a pair of side edges that form a thickness of the periphery)
wherein the third portion of the respective elongate member comprises a twist about a twist axis extending across at least part of the third portion of the respective elongate member, (Col. 2, lines 42-61; see annotated Fig. 6 below)
wherein the twist in the third portion of the respective elongate member angularly offsets the second portion of the respective elongate member from the first portion of the respective elongate member about the twist axis, and (Col. 2, lines 49-61; see annotated Fig. 6 below)
wherein in the absence of the twist in the third portion of the respective elongate member, the plurality of portions of the respective elongate member are arranged such that the second portion of the respective elongate member is laterally offset from the first portion of the respective elongate member across at least a portion of the respective length of the respective elongate member. (Col. 3, lines 30-35; Fig. 5-6, outboard tip portion 16d read as second portion; with and without twist the second portion is laterally offset from the first portion)

    PNG
    media_image1.png
    168
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    164
    708
    media_image2.png
    Greyscale

Regarding claim 45, Redmond teaches:
The medical device of claim 44 (described above) 
wherein the plurality of elongate members form at least part of a device, and wherein at least part of the device is selectively operably moveable between: a delivery configuration in which the elongate members of the plurality of elongate members are arranged in a first arrangement sized to be percutaneously deliverable to a bodily cavity, (Col. 2, lines 23-30, Fig. 1 retracted position)
and a deployed configuration in which the elongate members of the plurality of elongate members are arranged in a second arrangement sized too large to be percutaneously deliverable to the bodily cavity. (Col. 2, lines 23-30, Fig. 6 extended position)
Regarding claim 49, Redmond teaches:
The medical device of claim 45 (described above) 
wherein the twist in the third portion of the respective elongate member is configured to bias the respective elongate member to fan with respect to at least one other elongate member of the plurality of elongate members at least when the at least part of the device is moved toward the deployed configuration. (Col. 2, lines 49-61)
Regarding claim 52, Redmond teaches:
The medical device of claim 45 (described above) 
wherein, when the at least part of the device is in the deployed configuration, a first portion of the respective front surface of the respective elongate member faces a direction diametrically opposite to a direction which a second portion of the respective front surface of the respective elongate member faces. (see annotated Fig. 5-6 below; first portion front surface is diametrically opposite to the second portion front surface)

    PNG
    media_image3.png
    239
    714
    media_image3.png
    Greyscale

Regarding claim 55, Redmond teaches:
The medical device of claim 45 (described above) 
wherein the at least one elongate member comprises multiple elongate members of the plurality of elongate members, (Col. 2, lines 35-39, Fig. 1, blades 16)
at least the first portions of the elongate members of the multiple elongate members arranged front surface- toward-back surface along a first direction in a first stacked array when the at least part of the device is in the delivery configuration. (Col. 2, lines 35-39, see annotated Fig. 1 below, blades 16)

    PNG
    media_image4.png
    132
    713
    media_image4.png
    Greyscale

Regarding claim 56
The medical device of claim 55 (described above) 
wherein the second portions of the elongate members of the multiple elongate members are arranged front surface toward-back surface along a second direction in a second stacked array when the at least part of the device is in the delivery configuration, (Col. 2, lines 35-39, see annotated Fig. 1 above, blades 16)
wherein the first direction and the second direction are non-parallel directions. (see annotated Fig. 4 below)
Regarding claim 57, Redmond teaches:
The medical device of claim 55 (described above) 
Wherein the respective pair of side edges of each portion of the plurality of portions of each of the at least one elongate member comprises a respective first side edge portion arranged on a first side of the respective elongate member and a respective second side edge portion arranged on a second side of the respective elongate member, (see annotated Fig. 4 below)
the second side opposite to the first side, (see annotated Fig. 4 below)
and at least one of the first side edge portion and the second side edge portion of the second portion of the respective elongate member is laterally offset from the corresponding one of the first side edge portion and the second side edge portion of the first portion of the respective elongate member across at least the portion of the respective length of the respective elongate member in the absence of the twist in the third portion of the respective elongate member. (Col. 3, lines 30-35; see annotated Fig. 4 below, outboard tip portion 16d read as second portion; with and without twist the second 

    PNG
    media_image5.png
    192
    568
    media_image5.png
    Greyscale

Regarding claim 58, Redmond teaches:
The medical device of claim 44 (described above) 
wherein the respective pair of side edges of each portion of the plurality of portions of each of the at least one elongate member comprises a respective first side edge portion arranged on a first side of the respective elongate member and a respective second side edge portion arranged on a second side of the respective elongate member, (see annotated Fig. 5 below)
the second side opposite to the first side, (see annotated Fig. 5 below)
and wherein the respective first side edge of one of the first portion and the second portion of the respective elongate member converges with the respective first side edge of the third portion of the respective elongate member (see annotated Fig. 5 below, the first side edge of the second portion converges with the first side edge of the third portion)
to enclose an obtuse angle therebetween in the absence of the twist in the third portion of the respective elongate member, (see annotated Fig. 5 below; obtuse angle between third and second portion)
the obtuse angle extending across the at least one of the respective front surface and the respective back surface of the respective elongate member5 toward the respective second side edge of at least one portion of the plurality of portions of the respective elongate member. (see annotated Fig. 5 below; the obtuse angle between the third portion and second portion is maintained between back surface and second side edge)

    PNG
    media_image6.png
    146
    761
    media_image6.png
    Greyscale

Regarding claim 60, Redmond teaches:
A method for forming a portion of a medical device, the method comprising: providing a plurality of elongate members, (Col. 2, lines 39-34; Fig. 4-6, blades 16) 
each elongate member of the plurality of elongate members comprising a first end, a second end, a respective length between the first end and the second end, a thickness, a respective front surface and a respective back surface opposite across the thickness, (see annotated Fig. 4 below)
each elongate member of the plurality of elongate members further comprising a plurality of portions arranged between the respective first end and the respective second end of the elongate member, (Col. 2, lines 42-49)
the plurality of portions comprising at least a first portion, a second portion and a third portion positioned between the first portion and the second portion, (Col. 2, lines 42-54; see annotate Fig. 6 below)
each of the plurality of portions further comprising a respective pair of side edges that form a portion of a periphery of at least one of the respective front surface and the 
wherein the respective second portion of each elongate member of at least some of the plurality of elongate members is laterally offset from the respective first portion of the elongate member of the at least some of the plurality of elongate members across at least a portion of the respective length of the elongate member of the at least some of the plurality of elongate members; (Col. 3, lines 30-35; Fig. 5-6, outboard tip portion 16d read as second portion; with and without twist the second portion is laterally offset from the first portion)
for each elongate member in the provided plurality of elongate members, distorting the respective third portion of the elongate member to rotationally offset the respective second portion of the elongate member from the respective first portion of the elongate member along the respective length of the elongate member; (Col. 2, lines 42-61; see annotated Fig. 6 below with twist)
and arranging each elongate member in the provided plurality of elongate members into an arrangement, the arrangement configurable to a size suitable to percutaneously deliver the arrangement through an opening in a tissue wall leading to a bodily cavity. (Col. 2, lines 23-30, Fig. 1 retracted position)

    PNG
    media_image1.png
    168
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    164
    708
    media_image2.png
    Greyscale

Regarding claim 61, Redmond teaches:
The method of claim 60 (described above) 
wherein for each elongate member in the provided plurality of elongate members, distorting the respective third portion of the elongate member to rotationally offset the respective second portion of the elongate member from the respective first6 portion of the elongate member along the respective length of the elongate member causes the respective third portion of the elongate member to have a twisted shape. (Col. 2, lines 49-61; see annotated Fig. 6 above)
Regarding claim 62, Redmond teaches:
The method of claim 60 (described above) 
wherein for each elongate member in the provided plurality of elongate members, distorting the respective third portion of the elongate member to rotationally offset the respective second portion of the elongate member from the respective first portion of the elongate member along the respective length of the elongate member comprises forming at least one twist in the respective third portion of the elongate member about a respective twist axis extending across at least part of the respective third portion of the elongate member. (Col. 2, lines 49-61; see annotated Fig. 6 above, twist occurs around twist axis not labeled)
Regarding claim 66
The method of claim 60 (described above)
further comprising selecting a set of the elongate members from the provided plurality of elongate members (Col. 2, lines 39-34; Fig. 4-6, blades 16) 
and forming at least one twist in the respective third portion of each elongate member in the set of the elongate members (Col. 2, lines 42-61; see annotated Fig. 6 below)
to at least in part cause at least the respective second portions of the elongate members in the set of the elongate members to be fanned with respect to one another when at least the respective first portions of each elongate member in the provided plurality of elongate members are arranged into the arrangement. (Col. 2, lines 49-61)
Regarding claim 69, Redmond teaches:
The method of claim 60 (described above) 
further comprising selecting a set of the elongate members from the provided plurality of elongate members and bending the respective second portion of each elongate member in the set of the elongate members about a respective bending axis (Col. 2, lines 49-54; Fig. 1, junction line 17)
such that a first portion of the respective back surface of each elongate member in the set of the elongate members is positioned diametrically opposite to a second portion of the respective back surface of the elongate member in the set of the elongate members. (Fig. 1 and Figs. 5-6; blade 16 is twisted such that the back surface is facing a different direction)
Regarding claim 71, Redmond teaches:
The method of claim 60 (described above) 
wherein arranging each elongate member in the provided plurality of elongate members in the arrangement comprises arranging the respective first portions of each elongate member in the provided plurality of elongate members front surface-toward-back surface in an array. (Col. 2, lines 35-39; Fig. 1, blades 16)
Regarding claim 72, Redmond teaches:
The method of claim 71 (described above) 
further comprising physically coupling the respective first portions of at least two of the elongate members in the provided plurality of elongate members together and physically coupling the respective second portions of the at least two of the elongate members in the provided plurality of elongate members together. (Col. 2, lines 35-39; Fig. 1, blades 16 are stacked together)
Regarding claim 74, Redmond teaches:
The method of claim 60 (described above) 
wherein the respective pair of side edges of each portion of the plurality of portions of at least a first elongate member of the plurality of elongate members comprise a respective first side edge arranged on a first side of the first elongate member and a respective second side edge arranged on a second side of the first elongate member, see annotated Fig. 5 below)
the second side opposite to the first side, (see annotated Fig. 5 below)
and wherein providing the plurality of elongate members includes providing the plurality of elongate members such that at least one of the first side edge and the second side edge of the second portion of at least the first elongate member is laterally offset from the corresponding one of the first side edge and the second side edge of the first portion of 

    PNG
    media_image6.png
    146
    761
    media_image6.png
    Greyscale

Regarding claim 75, Redmond teaches:
The method of claim 60 (described above) 
wherein the respective pair of side edges of each portion of the plurality of portions of at least a first elongate member of the plurality of elongate members comprise a respective first side edge arranged on a first side of the at first elongate member (see annotated Fig. 4 below)
and a respective second side edge arranged on a second side of the first elongate member, (see annotated Fig. 4 below)
the second side opposite to the first side, (see annotated Fig. 4 below)
and wherein providing the plurality of elongate members includes providing the plurality of elongate members (Fig. 1, blades 16)
such that at least the first elongate member comprises at least one corner formed by a convergence of the respective first side edge of one of the first portion and the second portion of the first elongate member with the respective first side edge of the third portion of the first elongate member of the plurality of elongate members, (see annotated Fig. 4 below, junction line 17 read as corner, since the first side edge of first portion and third portion come together)
the at least one corner enclosing an angle extending across the at least one of the respective front surface and the respective back surface of the first elongate member toward the respective second edge of at least one portion of the plurality of portions of the first elongate member. (see annotated Fig. 4 below, angle between front surface of elongate member)

    PNG
    media_image7.png
    177
    527
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-47, 50-51, and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond in further view of Mayzels (U.S. Patent No. 5351679).
Regarding claim 46, Redmond teaches the medical device of claim 45 (described above). Redmond teaches the second and third portions of the elongate member bent about a first axis in the deployed configuration, however, does not explicitly disclose the first portion of the elongate member bent about the first axis. 
In related twisted tissue treatment art, Mayzels teaches wherein the first portion of the respective elongate member (Fig. 1, proximate planar region) is bent about a first axis (Fig. 1, axis 17) extending along a direction having a directional component extending transversely with respect to at least one of the respective pair of side edges of the first portion of the respective elongate member (edge of first portion read as lip seen in Fig. 1 on elongate member 4) at least when the at least part of the device is in the deployed configuration. (Fig. 1 depicts a deployed condition). 

Regarding claim 47, the Redmond/Mayzels combination teaches the medical device of claim 46 (described above). Redmond further teaches wherein the second portion of the respective elongate member (Redmond, Fig. 4, tip portion) is bent about a second axis extending along a direction having a directional component extending transversely with respect to at least one of the respective pair of side edges of the second portion of the respective elongate member at least when the at least part of the device is in the deployed configuration. (Redmond, see annotated Fig. 4 below)

    PNG
    media_image8.png
    161
    434
    media_image8.png
    Greyscale

Regarding claim 50, the Redmond/Mayzels combination teaches the medical device of claim 45 (Redmond, described above). Mayzels further teaches wherein the first portion of the respective elongate member (Mayzels, Fig. 1, proximate planar region) is preformed to operably bend about a first axis to urge the respective elongate member to fan with respect to at least one other elongate member of the plurality of elongate members (Mayzels, edge of first portion read as lip seen in Fig. 1 on elongate member 4) at least when the at least part of the device is moved toward the deployed configuration (Mayzels, Fig. 1 depicts a deployed condition). 

Regarding claim 51, the Redmond/Mayzels combination teaches the medical device of claim 50 (described above). Redmond further teaches wherein the second portion of the respective elongate member (Redmond, Fig. 4, tip portion) is preformed to operably bend about a second axis at least when the at least part of the device is moved toward the deployed configuration, (Redmond, see annotated Fig. 4 above) wherein the first axis and the second axis are non-parallel axes (second axis is transverse to the axis of the first portion, read as first axis). 
Regarding claim 67, the Redmond/Mayzel combination teaches the method of claim 60 (described above) further comprising selecting a set of the elongate members from the provided plurality of elongate members (Redmond, Col. 2, lines 39-34; Fig. 4-6, blades 16). Mayzels teaches bending the respective first portion of each elongate member in the set of the elongate members about a respective bending axis to at least in part cause at least the respective second portions of the elongate members in the set of the elongate members to be fanned with respect to one another (Mayzels, edge of first portion read as lip seen in Fig. 1 on elongate member 4) when at8 least the respective first portions of each elongate member in the provided plurality of elongate members are arranged into the arrangement (Mayzels, Fig. 1 depicts a deployed condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Redmond based on the teachings of Mayzels to have 
Regarding claim 68, the Redmond/Mayzels combination teaches the method of claim 67 (described above). Redmond further teaches wherein each respective bending axis is skewed with respect to at least one of the pair of side edges of the respective first portion of the associated elongate member in the set of the elongate members. (Redmond, Col. 2, lines 49-54; Fig. 1, junction line 17; the bending axis read as junction line 17, is skewed with respect to the edges).

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Redmond/Mayzels combination in further view of Imran (U.S. Patent No. 5327889).
Regarding claim 48, the Redmond/Mayzels combination teaches the medical device of claim 46 (described above). The Redmond/Mayzels combination does not explicitly disclose the elongate member in a coil. 
In related mapping and ablation catheter art, Imran teaches a distal portion of an elongate member curled at the end, wherein the coil is curled around an axis (all curls have some type of axis in the center) (Col. 5, lines 39-44; Fig. 4, curled portion 41a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Redmond/Mayzels combination based on the teachings of Imran to incorporate the second portion of the respective elongate member is coiled about an axis at least when the at least part of the device is in the deployed configuration in order to prevent the arms from being entangled  in anatomic structures within the chamber of the heart (Imran, Col. 5, lines 44-47).

Claims 53-54, 59, 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond combination in further view of Swanson (U.S. Patent No. 5968040).
Regarding claim 53, Redmond teaches the medical device of claim 45 (described above). Redmond does not explicitly disclose the elongate member comprising a volute shape profile. 
In related basket catheter art, Swanson teaches at least a second portion of the respective elongate member comprising a volute shape profile at least when the at least port of the device is in a deployed configuration (Fig. 4, spline elements 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Redmond based on the teachings of Swanson to incorporate a volute shape in order to open in a three dimensional basket structure within a body lumen and perform the procedure effectively. 
Regarding claim 54, Redmond teaches the medical device of claim 44 (described above). Redmond further teaches:
wherein the at least one elongate member comprises at least a first elongate member and a second elongate member, (see annotated Fig. 6 below)
the respective second portion of the first elongate member laterally offset from the respective first portion of the first elongate member (Col. 3, lines 30-35; Fig. 5-6 above, outboard tip portion 16d read as second portion; the second portion is bent and laterally offset from the first portion)
by a first distance across at least the portion of the respective length of the first elongate member in the absence of the twist in the respective third portion of the first elongate member, (see annotated Fig. 6 below; with or without twist, the second portion 16d is bent and laterally offset from first portion)
and the respective second portion of the second elongate member laterally offset from the respective first portion of the second elongate member (Col. 3, lines 30-35; Fig. 5-6 above, outboard tip portion 16d read as second portion; the second portion is bent and laterally offset from the first portion)
by a second distance across at least the portion of the respective length of the second elongate member in the absence of the twist in the respective third portion of the second elongate member, (see annotated Fig. 6 below; with or without twist, the second portion 16d is bent and laterally offset from first portion)

    PNG
    media_image9.png
    168
    784
    media_image9.png
    Greyscale

Redmond does not explicitly disclose the second distance being different from the first distance. 
In related basket catheter art, Swanson teaches a series of splines connected at a distal end. As seen in Fig. 3, the splines 22(1) connect at different parts of the distal hub 24, wherein each distance is different from another. Thus, Swanson teaches the second distance different from the first distance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Redmond based on the teachings of Swanson to have incorporated different distances in order to acquire arcuate or radial intervals (Swanson, Col. 6, lines 1-3).
Regarding claim 59, the Redmond/Swanson combination teaches:
The medical device of claim 44 (described above)
wherein each elongate member of the plurality of elongate members comprises a transducer (Swanson, Col. 16, lines 20-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Redmond based on the teachings of Swanson to have incorporated a transducer in order to measure the force against the elongate member to indicate effective contact (Swanson, Col. 16, lines 29-32). 
Regarding claim 64, the Redmond/Swanson combination teaches:
The method of claim 60 (described above) 
wherein the at least some of the plurality of elongate members that are provided comprise at least a first elongate member and a second elongate member, (Col. 2, lines 35-39, Fig. 1, blades 16)
the respective second portion of the provided first elongate member laterally offset from the respective first portion of the provided first elongate member (Col. 3, lines 30-35; Fig. 5-6 above, outboard tip portion 16d read as second portion; the second portion is bent and laterally offset from the first portion)
by a first distance across at least the portion of the respective length of the provided first elongate member, (see annotated Fig. 6 below)
and the respective second portion of the provided second elongate member laterally offset from the respective first portion of the provided second elongate member (Col. 3, lines 30-35; Fig. 5-6 above, outboard tip portion 16d read as second portion; the second portion is bent and laterally offset from the first portion)
by a second distance across at least the portion of the respective length of the provided second elongate member, (see annotated Fig. 6 below)

    PNG
    media_image9.png
    168
    784
    media_image9.png
    Greyscale

Redmond does not explicitly disclose the second distance being different from the first distance. 
In related basket catheter art, Swanson teaches a series of splines connected at a distal end. As seen in Fig. 3, the splines 22(1) connect at different parts of the distal hub 24, wherein each distance is different from another. Thus, Swanson teaches the second distance different from the first distance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Redmond based on the teachings of Swanson to have incorporated different distances in order to acquire arcuate or radial intervals (Swanson, Col. 6, lines 1-3).
Regarding claim 65, Redmond teaches:
The method of claim 60 (described above)
wherein: the at least some of the plurality of elongate members that are provided comprise a first elongate member and a second elongate member, (Col. 2, lines 42-49), Fig. 6, blades 16)
the respective pair of side edges of each portion of the plurality of portions of each elongate member of the plurality of elongate members comprises a respective first side edge arranged on a first side of the elongate member of the at least some of the plurality of elongate members and a respective second side edge arranged on a second side of the 
the second side opposite to the first side, (see annotated Fig. 4 below)
the respective first side edge of the second portion of the provided first elongate member is laterally offset from the respective first side edge of the first portion of the provided first elongate member by a first distance across at least the portion of the respective length of the provided first elongate member, (see annotated Fig. 6 below) 
and the respective first side edge of the second portion of the provided second elongate member is laterally offset from the respective first side edge of the first portion of the provided second elongate member by a second distance across at least the portion of the respective length of the provided second elongate member, (see annotated Fig. 6 below)
wherein the second distance is different than the first distance. 

    PNG
    media_image10.png
    163
    437
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    168
    784
    media_image11.png
    Greyscale

Redmond does not explicitly disclose the second distance being different from the first distance. 
.

Claims 70 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond in view of Imran. 
Regarding claim 70, Redmond teaches the method of claim 60 (described above). Redmond further teaches bending the second portion of each elongate member in a set of the provided elongate members about a respective bending axis (Fig. 6, tip portion 16d is bent over a line, read as an axis). However, Redmond does not explicitly disclose the second portion creating a coiled shape. 
In related mapping and ablation catheter art, Imran teaches a distal portion of an elongate member curled at the end, wherein the coil is curled around an axis (all curls have some type of axis in the center) (Col. 5, lines 39-44; Fig. 4, curled portion 41a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Redmond based on the teachings of Imran to incorporate a coiled shape to the respective second portion in order to prevent the arms from being entangled in anatomic structures within the chamber of the heart (Imran, Col. 5, lines 44-47).
Regarding claim 73
The method of claim 71 (described above) 
further comprising providing a plurality of flexible circuit structures, (Imran, Col. 3, lines 57-63; Fig. 8, flex circuit 53, outer surface 51)
each flexible circuit structure of the plurality of flexible circuit structures comprising at least one base layer and at least one patterned electrically conductive layer, (Imran, Col. 3, lines 57-63; Fig. 8, flex circuit 53, outer surface 51)
the method further comprising interleaving a portion of each flexible circuit structure of the provided9 plurality of flexible circuit structures with the respective first portions of each elongate member in the provided plurality of elongate members in the array. (Imran, Col. 3, lines 37-41, Col. 3, 57-63)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Redmond based on the teachings of Imran to incorporate flexible circuit structures on the elongate members in order to effectively deliver energy to the target tissue. 
Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 63, Redmond teaches the method of claim 62 (described above) wherein the at least some of the plurality of elongate members that are provided comprise at least a first elongate member and a second elongate member, (Col. 2, lines 39-34; Col. 2, lines 49-61; Fig. 4-6, multiple blades 16) and the method further comprises forming at least one twist in the respective third portion of each of the provided first elongate member and the provided second 
The Examiner has cited Redmond as the most pertinent prior art reference, which teaches a similar ablation device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the second angular amount is different from the first angular amount”. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
As allowable subject matter has been indicated, applicant’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/A.E.R./Examiner, Art Unit 3794